Citation Nr: 0718321	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  03-37 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for tinea versicolor.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from March 1982 to April 
1985 and from June 1986 to April 1992.  He had service in 
Southwest Asia from January 1991 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2002 rating 
decision, by the Seattle, Washington, Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for tinea versicolor.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A..  

In this regard, the service medical records show that during 
his second period of service, on May 19, 1991, the veteran 
was seen with complaints of a ring worm around the groin 
area; the assessment was tinea cruris.  Post service medical 
records show that the veteran has received clinical attention 
and treatment for a skin condition, variously diagnosed.  
Significantly, a VA progress note, dated June 21, 1995, 
reflects a diagnosis of tinea versicolor.  A Persian Gulf 
Registry examination, dated September 24, 1999, reflects an 
assessment of tinea versicolor of the torso.  More recently, 
VA progress notes reflect an assessment of systemic 
sarcoidosis.  

Under U.S.C.A. § 5103A(d)(1) (West 2002 & Supp. 2006), 
obtaining a medical examination and medical opinion is 
necessary if there is competent medical evidence of a current 
disability and evidence that the disability may be associated 
with the claimant's active duty, but the record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Under the circumstances of this 
case, the Board finds that the evidence is insufficient to 
determine whether the veteran has a skin condition which is 
related to service.  VA has not afforded the veteran a 
medical examination.  As the Board cannot exercise its own 
independent judgment on medical matters, a VA examination is 
required to determine whether the veteran has a current skin 
condition which is related to service.  38 U.S.C.A. § 5103A.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is hereby 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following action:

The veteran should be afforded a VA 
dermatological examination to determine 
the nature and etiology of any current 
skin disorder.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for 
review.  Based upon the record, the 
examiner is asked to offer an opinion as 
to whether there is any relationship 
between the inservice tinea cruris (or 
what was so diagnosed) and any post 
service skin condition, to include but 
not limited to tinea versicolor.  If 
there is no relationship between any 
current disability and the in-service 
manifestation, that fact should be 
clearly noted in the report.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



